Citation Nr: 0710973	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ankle 
disability, including as secondary to bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
degenerative joint disease, including as secondary to 
bilateral pes planus.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee 
degenerative joint disease (DJD), including as secondary to 
bilateral pes planus.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  It is noted that in addition to the issues on the 
cover page of this decision, the RO also denied claims of 
service connection for sleeping problems, hypertension, 
diabetes mellitus type II, cervical spine arthritis, skin 
rashes, and left ankle pain.  Though the veteran had 
perfected an appeal of these latter issues, in July 2005 he 
explicitly withdrew all appeal issues except for service 
connection for pes planus and secondary service connection 
for ankle and knee problems.   

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

The issues of service connection for bilateral pes planus, a 
left ankle disability, and bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In a December 1998 decision, the RO denied claims of service 
connection for bilateral pes planus, left ankle fracture, 
right knee DJD, and left knee DJD, and medical evidence 
received since is new and material.

CONCLUSION OF LAW

The December 1998 decision is final, and evidence received 
since justifies reopening claims of service connection for 
bilateral pes planus, left ankle disability, right knee DJD, 
and left knee DJD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this juncture.  

All of the claims are reopened for consideration on the 
merits.  

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service, 38 C.F.R. § 3.303(d), as 
well as for disability which is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a).  

The veteran's service medical records contain an October 1963 
Report of Medical Examination for the purpose of enlistment 
and a clinical evaluation found pes planus, not considered 
disabling.  On an October 1963 Report of Medical History, the 
veteran stated that he had had a broken ankle.  In January 
1964, the veteran presented for arch supports; the attending 
physician wrote that the veteran had had a foot fracture five 
years ago.  A physical examination found severe bilateral pes 
planus, and the impression included history of left ankle 
fracture.  A radiographic report noted that the veteran had 
bilateral pronation and that the left ankle flexed to about 
80 degrees.  The left ankle was negative, and left and right 
feet had bilateral pes planus with moderated medial rotation 
of long axis of talus and moderate spurring at talonavicular 
on left.  

An August 1964 x-ray of the left ankle and foot noted that 
the veteran had sustained a fracture several years ago and 
currently had chronic pain in the anterior portion of the 
ankle.  An exam revealed moderate deformity of the superior 
portion of the navicular and the anterior articular portion 
of the talus, with some degenerative changes in the area, no 
doubt due to the old trauma.  In April 1965, the veteran 
again sought arch supports.  In September 1965, the veteran 
indicated that he had sustained a foot fracture at age 14; 
further it was noted that an August 1964 x-ray had shown some 
changes suggestive of traumatic arthritis.  A November 1965 
orthopedic clinic record contained the following:  
"[Patient's] situation explained to him.  Has EPTS injury 
resulting in traumatic arthritis and pes planus."  In 
November and December 1965, the veteran's physical profile 
was changed with no prolonged standing, marching, running, or 
stooping.  
A July 1966 separation clinical examination found only "pes 
planus 2?," and a summary of defects indicated pes planus 
asymptomatic.  On a July 1966 Report of Medical History, the 
veteran indicated foot trouble, and the physician's summary 
noted "foot-trouble-had fx left ankle, age 15."  

In May 1998, the veteran filed claims of service connection 
for bilateral knee condition, left foot condition, and flat 
feet (among other things).  Medical evidence included an 
April 1997 VA discharge note that the veteran had presented 
with a long history of chronic right knee pain; thus, he had 
undergone a total knee arthroplasty.  A December 1997 VA 
record indicated that the veteran was status post foot 
operation, and x-ray of the left foot revealed arthrodesis of 
talocanceal joint, talocuboid and navicular joint.  In May 
1998, the veteran complained of left ankle pain, and some 
edema was found.  

Thereafter, a December 1998 rating decision denied claims of 
service connection for left and right knees DJD, bilateral 
pes planus, and left ankle fracture with traumatic arthritis.  
The determination found that the veteran's bilateral pes 
planus and left ankle fracture preexisted service, and the 
evidence had not shown that these conditions were permanently 
worsened as a result of military service.  The RO noted that 
there was no evidence of post-service  left ankle or foot 
complaints until November 1996 when the veteran had undergone 
triple arthrodesis of the left foot.  The RO also found that 
the claim of service connection for bilateral knee 
disabilities was not well-grounded because the service 
medical records showed no complaints of or treatment for knee 
problems.  The veteran did not appeal this decision.

In August 2003, the veteran filed the pending application for 
service connection and again identified bilateral pes planus, 
fracture of the left foot, left ankle disability, and 
bilateral knee problems.  The veteran stated that favoring 
his left ankle had put stress on the right side of his body.  

In terms of medical evidence, the veteran submitted an August 
1970 record from Norman L. Sims, M.D., who indicated that the 
veteran had come for an evaluation of left ankle pain.  The 
veteran stated that he had pain in his ankles after prolonged 
walking or standing, and pain after participating in sports.  
A physical examination had revealed a markedly flat foot on 
the left with moderate pes planus and valgus in the ankle.  
There was slight spasticity of the peroneal tendons and 
tenderness in the sinus tarsus.  X-ray examination had 
revealed a fusion of the calcaneal talar bones with moderate 
degenerative changes at the talo-navicular and calcaneo-
cuboid joints.  The letter stated that it had seemed to fit a 
picture of peroneal spastic flat foot, and it was recommended 
that during the veteran's working hours he should take a few 
minutes each day to rest the involved extremity.  

Also, the RO received a September 1971 VA record indicated 
swelling and tenderness of the inferior medial malleolus; the 
veteran reported that he had a history of a left ankle 
fracture, and that yesterday he had been playing football.  
X-ray found no fracture, and identified hypertrophic spur on 
either the talus or the navicular bone.  

An April 1996 private record from David W. McGaw, M.D., noted 
the veteran's report of continuing pain in his knees.  Dr. 
McGaw noted that the impairment involved arthritis in the 
knees, and the arthritis "certainly predated injuries of 
1992, 1993, or 1994, but it was more likely than not that the 
arthritis was aggravated by these incidents."  

At his Board hearing, the veteran testified that in service 
he had participated in rigorous basic training, and 
particularly after a 21 mile hike his feet had really started 
to hurt.  The veteran also stated that in high school he had 
broken his left ankle, but during service after the 21 mile 
hike and jumping off a tower he had started to experience 
ankle pain.  The veteran asserted that when he had gone into 
the service he had not experienced foot problems, but since 
service he had had trouble with his feet.  

Since the last final denial in December 1998, new medical 
evidence from Drs. Sim and McGaw (dated 1970 and 1996, 
respectively) offers evidence relating to an unestablished 
fact, i.e., significant information about post-service 
symptomatolgy and medical findings.  Particularly, the 
December 1998 rating decision had denied the claims of 
service connection for bilateral pes planus and a left ankle 
disability because it found these disabilities had preexisted 
service and the evidence failed to show they had been 
aggravated therein-particularly the medical evidence showing 
feet and ankle problems after service was from 1996, many 
years after separation from active duty.  Dr. Sim's evidence 
from 1970, however, which was generated in close proximity to 
the veteran's separation from service, at least offers 
additional insight into whether any preexisting disability 
was aggravated.  Similarly, Dr. McGaw's 1996 statement that 
referred to a long-term history of knee arthritis, which had 
preceded injuries in the 1990s, is material as to whether a 
knee problem is due to bilateral pes planus.  

Additionally, the veteran's recent testimony, which is 
presumed credible for the purpose of reopening a claim, see 
Justus v. Principi, 3 Vet. App. 510 (1992), indicated that he 
had experienced feet problem since service.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(recognizing that that an appellant's testimony, when 
introduced for the purpose of a factual matter of in-service 
experience, should be assessed in light of potentially 
corroborating evidence).  Further, because the veteran's 
claim of secondary service connection are premised upon the 
viability of a claim of direct service connection for 
bilateral pes planus and a left ankle disability, evidence 
that is considered new and material regarding the latter 
claims is necessarily new and material evidence for the 
claims of secondary service connection.  As such, claims of 
service connection for right and left knees DJD are reopened 
as well.  

ORDER

New and material evidence having been received, claims of 
service connection for bilateral pes planus, left ankle 
disability, right knee DJD, and left knee DJD, are reopened.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

It is noted that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.   

Given the new and material evidence just referred to above, 
the veteran should be provided a VA examination for the 
purpose of a nexus opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (standing for the proposition that the Board 
cannot draw its own medical conclusion from assertions in the 
record and rely upon it).  

Also, in a February 2001 VA treatment note, the veteran 
indicated that he had been on Social Security Disability 
since 1996, and the RO should get these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  The RO should also 
provide information about what evidence is 
necessary to substantiate a claim of 
secondary service connection, as well as 
asking the veteran to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should attempt to obtain any 
records concerning the veteran from the 
Social Security Administration.  

3.  The veteran should be provided a VA 
examination.  The examiner should review 
the claims file including the veteran's 
service medical records.  The examiner 
should clarify the nature of any current 
disability related to the veteran's feet, 
left ankle, and knees.  The examiner 
should opine whether it is at least as 
likely as not that any current 
manifestations of a foot disability, 
including bilateral pes planus, and a left 
ankle disability, had its origin in 
service, or whether a preexisting 
disability underwent an increase in 
severity during service.  The examiner 
should comment on Dr. Sim's August 1970 
letter when considering these questions.  

Then, the examiner should opine whether it 
is at least as likely as not that right 
and left knee disabilities are proximately 
due to or a result of bilateral pes 
planus.  The examiner should comment on 
Dr. McGaw's 1996 statement concerning the 
veteran's history of arthritis when 
considering this question.  If the 
examiner has determined that a left ankle 
disability was not related to service, or 
had not been aggravated therein, then 
he/she should opine whether a left ankle 
disability is at least as likely as not 
proximately due to or a result of 
bilateral pes planus.  

4.  Then, the RO should readjudicate 
claims of service connection for bilateral 
pes planus, a left ankle disability 
including as secondary to bilateral pes 
planus, right knee DJD including as 
secondary to bilateral pes planus, and 
left knee DJD including as secondary to 
bilateral pes planus.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


